Case 4:17-cv-00330-ALM-CAN Document 45 Filed 08/10/20 Page 1 of 2 PageID #: 584



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


 ROBERT T. WARTERFIELD, #1829999                    §
                                                    §
                                                    §
 VS.                                                §                  CIVIL ACTION NO. 4:17cv330
                                                    §
                                                    §
 DIRECTOR, TDCJ-CID                                 §

                                      ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate Judge

 Christine A. Nowak, who issued a Report and Recommendation recommending that the petition for

 writ of habeas corpus be denied as time-barred, and the case be dismissed with prejudice. Petitioner

 filed objections.

         In Petitioner’s objections, he argues his petition is not time-barred or alternatively, that he

 should receive equitable tolling. He also reurges the issues raised in his petition. Petitioner is simply

 mistaken. He fails to show that he timely filed his petition or that he is entitled to equitable tolling.

 The Report and Recommendation of the Magistrate Judge, which contains proposed findings of facts

 and recommendations for the disposition of such action, has been presented for consideration. After

 conducting a de novo review of Petitioner’s objections, the Court determines they are without merit

 and concludes that the findings and conclusions of the Magistrate Judge are correct, and adopts the

 same as the findings and conclusions of the Court.




                                                    1
    Case 4:17-cv-00330-ALM-CAN Document 45 Filed 08/10/20 Page 2 of 2 PageID #: 585

.
            It is therefore ORDERED the petition for writ of habeas corpus is DENIED and the case

     is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

     party not previously ruled on are hereby DENIED.

          SIGNED this 10th day of August, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                  2
